       Case 1:20-cv-04652-LLS Document 16 Filed 07/31/20 Page 1 of 12

                                                       l SDC SD:\ \
                                                       DOCF \IENT
UNITED STATES DISTRICT COURT                           ELECTRO~ IC ALLY FIL ED
SOUTHERN DISTRICT OF NEW YORK
                                                       DOC #: _ _ _-=----,.....,.~-
SECURITIES AND EXCHANGE COMMISS I ON ,                 DATE Fl LED: ?/"; t } i,o

                              Plaintiff ,

                - against -                        20 Civ. 4652    (LLS)

AMTRUST FINANCIAL SERVICES ,       INC.     and     OPINION & ORDER
RONALD E . PIPOLY , JR .,

                              Defendants .

     The Securities and Exchange Commission ( " SEC " ) brought this

action against defendants alleging violations of section 17 of

the Securities Act of 1933 ( " Securities Act " ) , 15 U. S . C . § 77q ,

and section 13 of the Securities Exchange Act of 1934           ("Exchange

Act " ) , 15 U. S . C . § 78m , for failure to disclose their process

for estimating loss reserves .       The Court approved and entered

proposed consent judgments against both defendants .          Casey

Nelson , a third party , now moves pursuant to Fed . R . Civ . P.

24(a) and (b)    to intervene in this action for the limited

purpose of filing a motion for reconsideration of the judgments .

For the following reasons , the motion is denied .

                                BACKGROUND

      Defendant AmTrust Financial Services , Inc .       ( " AmTrust " ) is a

multinational insurance corporation that primarily conducts

business through its wholly-owned subsidiaries , which provide

workers '   compensation insurance , property insurance , commercial

automob i le insurance , general liability insurance , professional


                                     - 1-
      Case 1:20-cv-04652-LLS Document 16 Filed 07/31/20 Page 2 of 12



and medical malpractice insurance , surety bonds , and extended

service and warranty coverage.

     An insurance company ' s estimate of its liabilities for the

cost of unpaid claims is called management ' s best estimate

("MBE " ) of "loss reserves ."   The MBE must reflect the estimated

ultimate cost of settling those claims , including claims that

have been incurred but not yet reported to the company .

     As a publicly traded insurance company , AmTrust was

required to disclose its basis for estimating loss reserves and

any major risks and uncertainties concerning the estimates .

     According to the SEC ' s complaint , AmTrust did not have a

standardized internal actuarial process to estimate loss

reserves .   Defendant Ronald Pipoly , Jr ., AmTrust ' s former Chief

Financial Officer , reviewed the estimates of AmTrust

subsidiaries '   internal actuaries , monthly claims reports ,

monthly business reports , reports from external actuarial

consultants , and other ad hoc reports .      Based on that

information , Pipoly applied his own judgment and knowledge to

perform an independent analysis of AmTrust ' s MBE of loss

reserves .   Pipoly also calculated and recorded MBE adjustments

that generally decreased AmTrust ' s loss reserves and expenses .

Pipoly was the only person who understood his MBE process ; no

one else at AmTrust reviewed his analyses and determinations .

     The SEC alleged that AmTrust ' s annual Forms 10-K and


                                   - 2-
       Case 1:20-cv-04652-LLS Document 16 Filed 07/31/20 Page 3 of 12



quarterly Forms 10 - Q for the years 2009 through 2015 failed to

disclose its process for reporting MBE .         Although AmTrust

described its general actuarial process for estimating loss

reserves , it failed to disclose Pipoly ' s methodologies , how

Pipoly ' s process diverged from the analyses of AmTrust ' s

internal and external actuaries , or that Pipoly ' s process

included MBE adjustments that diverged from internal actuarial

estimates .

     The SEC also alleged that AmTrust failed to maintain

supporting documents of Pipoly ' s methodologies and analyses , a

sufficient system of internal accounting controls , or effective

disclosure controls and procedures .

     On June 17 , 2020 , the SEC filed this action alleging that

defendants violated sections 17 (a) (2)       and 17 (a) (3)   of the

Securit i es Act , sections 13 (a) , 13 (b) (2) (A) , and 13 (b) (2) (B)   of

the Exchange Act , and Rules 12b - 20 , 13a - l , 13a - 13 , and 13a - 15(a)

thereunder .

      The SEC filed proposed consent judgments against both

defendants on June 18 , 2020 , which the Court approved and

entered on June 19 , 2020 .       The judgments enjoin defendants from

violating sections 1 7 (a) ( 2)    and 1 7 (a) ( 3) of the Securities Act

and sections 13 (b) (2) (A) and 13 (b) (2) (B)   of the Exchange Act ,

and from filing or aiding and abetting the filing of a report

with the SEC that fails to comply with section 13(a) of the


                                      - 3-
      Case 1:20-cv-04652-LLS Document 16 Filed 07/31/20 Page 4 of 12



Exchange Act .   The judgments also require AmTrust to pay a civil

penalty in the amount of $10 , 300 , 000 and Pipoly to pay

disgorgement and a civ i l penalty in the amount of $237 , 499 .

     On June 23 , 2020 , Casey Nelson , a third party and purported

whistleblower , filed a letter requesting that the Court

reconsider and reject the consent judgments

     because the complaint on which they rely mischaracterizes the
     nature of the alleged violations , relies on a factual record
     that defies logic , omits important information , fails to address
     the substantial harm inflicted on investors as a result of the
     actions discussed in the complaint , and unjustly provide ArnTrust
     the patina of legitimacy .

Dkt . No . 12 at 1.    On July 2 , 2020 , Nelson filed this motion to

intervene for the limited purpose of filing a motion for

reconsideration of the judgments .

                               DISCUSSION

     Nelson moves for intervention of right under Rule 24(a) or,

in the alternative, permissive intervention under Rule 24(b)

                          Intervention of Right

     On a motion for intervention of right under Rule 24(a),

" the applicant must    ( 1) file a timely motion;    ( 2) claim an

interest relating to the property or transaction that is the

subject of the action ;    ( 3) be so situated that without

intervention the disposition of the action may impair that

interest ; and (4)    show that the interest is not already

adequately represented by existing parties. "         Butler , Fitzgerald




                                    - 4-
            Case 1:20-cv-04652-LLS Document 16 Filed 07/31/20 Page 5 of 12



& Potter v . Sequa Corp ., 250 F . 3d 171 , 176 (2d Cir. 2001)

" Failure to satisfy any one of these requirements is a

sufficient ground to deny the application. "             Farmland Dairies v .

Comm ' r of New York State Dep ' t of Agric . & Markets , 847 F . 2d

1038 , 1043 (2d Cir . 1988) .        The SEC argues that Nelson fails to

satisfy the second , third , and fourth requirements.

       A putative intervenor ' s interest in an action must "be

direct,       substantial , and legally protectable ."       Washington Elec .

Co - op .,    Inc. v . Massachusetts Mun . Wholesale Elec . Co. ,       922 F . 2d

92 ,   97    (2d Cir . 1990) .   "An interest that is remote from the

subject matter of the proceeding , or that is contingent upon the

occurrence of a sequence of events before it becomes colorable ,

will not satisfy the rule ."           Id .

        Nelson ' s interest lies in his status as a " whistleblower

who brought the allegations           (as well as evidence and analysis

supporting the allegations)           that underpin the complaint to the

Commission ' s attention ."        Mot . at 3 .   That interest is not

direct , substantial , or legally protectable ; rather , it is

contingent upon the SEC obtaining judgments against defendants ,

determining that Nelson meets the requirements of whistleblower

status and is eligible for an award , and determining the amount

of any such award .         Those determinations are within the SEC ' s

discretion to make under the procedures and criteria described

in SEC Rules 21F - l , et seq ., not for the Court.            See 17 C . F . R .


                                          - 5-
       Case 1:20-cv-04652-LLS Document 16 Filed 07/31/20 Page 6 of 12



§ 240 . 21F - 8 ( " To be eligible for a whistleblower award , you must

give the Commission information in the form and manner that the

Commission requires. " ) ; id . § 240 . 21F - 6 ( " In exercising its

discretion to determine the appropriate award percentage , the

Commission may consider the following factors in relation to the

unique facts and circumstances of each case , and may increase or

decrease the award percentage based on its analysis of these

factors ." ) ; id . § 240 . 21F - 13 :

      Section 21F of the Exchange Act (15 U. S . C.     78u-6)  commits
      determinations of whether , to whom , and in what amount to make
      awards  to the Commission ' s    discretion . A determination of
      whether or to whom to make an award may be appealed within 30
      days after the Commission issues its final decision to the United
      States Court of Appeals for the District of Columbia Circuit ,
      or to the circuit where the aggrieved person resides or has his
      principal place of business.

See also S . E . C . v . Petro - Suisse Ltd ., No . 12 - CV - 6221   (AJN) , 2013

WL 5348595 , at *3      (S . D. N . Y. Sept . 25 ,   2013) :

      Assuming that they did invest in the Charged Offerings, they
      have not established a cognizable interest in this case . Unlike
      in cases where a would - be intervenor seeks to assert its own
      claims       alongside the   SEC ' s , ~ , SEC   v.   Everest  Mgmt .
      Corp ., 475 F . 2d 1236 , 1239 (2d Cir . 1972) (upholding denial of
      2 4 (a) ( 2) motion while stating that movants had a cognizable
      interest because they sought damages while the SEC sought only
      an injunction) , the Investors seek to intervene merely in order
      to " assert opposition to the Consent Judgment." Investors' Mem.
      at 1. While investors in the Charged Offerings might stand to
      gain from a more favorable Consent Judgment , that is not what
      is at stake. A district court has the power to enter or reject
      such a judgment , not to alter it . See, e . g . , Citigroup I , 827
      F . Supp. 2d at 335 ("[T]he Court refuses to approve the proposed
      Consent Judgment. Instead , the Court .        . directs the parties
      to be ready to try this case . ") . Were this Court to reject the
      Consent Judgment , further litigation would depend on whether the
      SEC sought to reach a new settlement on different terms ,
      proceeded to trial , or voluntarily dismissed its claims .



                                          - 6-
       Case 1:20-cv-04652-LLS Document 16 Filed 07/31/20 Page 7 of 12



      Effectively , the interest that the Investors claim in the Charged
      Offerings is thus an interest not in bringing their own claims
      against   Defendants ,  but   in   forcing  the   SEC   to  settle
      its own claims on new terms more favorable to the Investors .
      Putting aside the contingency of such an interest , an investor
      has no "legally protectable" right to the SEC ' s bringing (or
      continuing , or settling) an enforcement action.

      To the extent that Nelson seeks to further the interests of

investors and the public , the SEC adequately represents them .

See S . E . C . v. Bear , Stearns & Co . Inc. , No . 03 - CV - 2937     (WHP) ,

2003 WL 22000340 , at *3        (S . D. N. Y. Aug . 25 , 2003)   ("the SEC , in

its role as parens patriae , is presumed to represent the

interests of the investing public aggressively and adequately.

Reflexive intervention by the public in SEC actions would

undermine both the SEC ' s ability to resolve cases by consent

decree and the efficient management of those cases by courts ." )

      " The proponent of intervention must make a particularly

strong showing of inadequacy in a case where the government is

acting as parens patriae ."         United States v . City of New York ,

198 F . 3d 360 ,    367   (2d Cir . 1999).

      Nelson argues that the SEC ' s complaint is inadequate

because it mischaracterized defendants '            conduct as " ' disclosure

violations '    resulting from negligent conduct" rather than

" material misstatements        (i . e. , violations of Section 11 of the

Securities Act) made with obvious fraudulent intent                 (i . e. ,

violations of Section 10b of the Exchange Act) ."                Mot . Ex . A . at

3-4 , 11 n . 22 .    He also argues that the complaint omits important



                                        - 7-
         Case 1:20-cv-04652-LLS Document 16 Filed 07/31/20 Page 8 of 12



matters , such as the fact that AmTrust was made aware of its

violations but ignored them , and that AmTrust made material

misstatements about other accounting violations and failed to

properly correct them .

        The right to make those decisions , however , rests with the

SEC .    Nelson does not demonstrate that the SEC ' s representation

was so inadequate that he should be allowed to redo the

litigation after the parties have reached settlement .                     See City

of New York , 198 F . 3d at 367 :

        Representation is not inadequate simply because "the applicant
        would insist on more elaborate . . . pre - settlement procedures
        or press for more drastic relief ," id ., or where the applicant
        and the existing party have different v i ews on the facts , the
        applicable law , or the likelihood of success of a particular
        litigation   strategy , see Orange Env ' t       Inc .    v.   County of
        Orange , 817 F . Supp . 1051 , 1061 (S.D . N. Y. ) , aff ' d, 2 F.3d 1235
        (2d Cir . 1993) .

See also S . E . C . v. Citigroup Glob . Markets , Inc ., 752 F . 3d 285 ,

297     (2d Cir . 2014)    (" The exclusive right to choose which charges

to levy against a defendant rests with the S . E . C ." ) ; id . at 296

("The job of determining whether the proposed S . E . C. consent

decree best serves the public interest , however , rests squarely

with the S . E . C ., and its decision merits significant

deference " ) ; S . E . C . v . Norstra Energy Inc ., No . 15 - CV - 4751

(WHP) , 2016 WL 4530893 , at *l           (S . D. N. Y. Jan . 19 , 2016)   (" An

agency ' s decision not to bring an enforcement action against a

person or entity is ' presumed immune from judicial review .' ")




                                           - 8-
          Case 1:20-cv-04652-LLS Document 16 Filed 07/31/20 Page 9 of 12



(quoting Heckler v . Chaney , 470 U. S. 821 , 832 , 105 S . Ct . 1649 ,

1656 (1985)); Petro - Suisse Ltd ., 2013 WL 5348595 , at *4 :

        Contrary to the Investors ' apparent wishes , this Court cannot
        reject the Consent Judgment on the ground that the SEC should
        have brought charges with respect to additional offerings,
        cf. United States v . Microsoft Corp ., 56 F . 3d 1448 , 1459 (D . C .
        Cir . 1995) (in an antitrust case , rejecting "district judge ' s
        efforts to reach beyond the complaint to evaluate claims that
        the government did not make and to inquire as to why they were
        not made" (emphasis omitted)) , because doing so would intrude
        on the Executive Branch ' s prosecutorial discretion , see Chaney ,
        470 U. S . at 831-32 ; Microsoft, 56 F.3d at 1459-60. The Investors
        are unhappy that the SEC chose not to bring charges based on
        information that the Investors provided about all 55 of
        Defendants ' offerings , but that was the SEC ' s decision , not this
        Court ' s.

        Accordingly , Nelson ' s motion for intervention of right is

denied .

                             Permissive Intervention

        Under Rule 24(b) , "the court may permit anyone to intervene

who :   (A)    is given a conditional right to intervene by a federal

statute ; or (B) has a claim or defense that shares with the main

action a common question of law or fact."                 Fed. R . Civ . P .

24 (b) ( 1).     District courts have " broad discretion" when

" considering permissive intervention ."              AT&T Corp . v . Sprint

Corp .,    407 F . 3d 560 , 561    (2d Cir. 2005)       " In exercising its

discretion , the court must consider whether the intervention

will unduly delay or prejudice the adjudication of the original

parties '      rights ."   Fed . R . Civ . P . 24 (b) (3) .   "The court

considers substantially the same factors whether the claim for

intervention is        ' of right '   under Fed . R . Civ . P. 24 (a) (2) , or


                                          - 9-
      Case 1:20-cv-04652-LLS Document 16 Filed 07/31/20 Page 10 of 12



' permissive '   under Fed . R . Civ . P. 24 (b) (2) ."   R Best Produce ,

Inc . v. Shulman - Rabin Mktg . Corp ., 467 F . 3d 238 , 240     (2d Cir.

2006) .

      Nelson ' s argument that the complaint mischaracterizes the

violations and omits important information concerns common

questions of law and fact regarding defendants '           conduct.

However , " permissive intervention will not be granted , even

where there is a strong commonality of fact or law , where such

intervention would cause undue delay , complexity or confusion in

a case ."   Bear , Stearns , 2003 WL 22000340 , at *2.        " Concerns

about undue delay and complication resulting from permissive

intervention are acute where the Government , and particularly

the SEC , is a party to the underlying action ."           Id . at *3 .

      If permitted to intervene , Nelson would start at the

beginning , with a new complaint .        He would seek to assert

additional claims against defendants as well as other non -

parties such as AmTrust's CEO , Audit Committee members , and

auditors.    Mot . Ex. A . at 14 .    He would seek disgorgement from

AmTrust of " approximately $238 . 2 million of ill - gotten gains . "

Id . Ex. A. at 12 .     He would also seek " a more fulsome

development of the factual record , including " a searching

inquiry" into Pipoly ' s MBE adjustments and process .           Id . at 4 ;

Ex . A. at 7.     He would demonstrate that AmTrust ' s reserves for

unpaid claims were materially misstated , artificially low to


                                      -10 -
      Case 1:20-cv-04652-LLS Document 16 Filed 07/31/20 Page 11 of 12



keep profit figures higher.         On the facts , properly presented ,

he would accomplish a thorough overhaul of the SEC ' s work over

the last seven years.

     To expect that would take considerable time , effort and

expense is unavoidable .       The societal benefits of such an

undertaking have to be weighed , and the party best placed to

strike the proper balance is the SEC .

     Allowing Nelson to intervene in this action after consent

judgments have already been entered would unduly delay and

prejudice the adjudication of the rights of the original parties

and the public interest in an investigation that began in 2013 .

See United States v . Pitney Bowes , Inc ., 25 F . 3d 66 , 73-74        (2d

Cir . 1994)   ("given that the parties to the action had already

agreed to the terms of the consent decree , and that intervention

would require renegotiation , and delay the cleanup efforts , it

was not an abuse of discretion for the district court to deny

permissive intervention ." ) ; S . E . C . v . Canadian Javelin Ltd ., 64

F . R. D. 648 , 650-51 (S . D. N. Y. 1974)

      Although Sloan's claim has numerous questions of law and fact
      in common with the SEC injunction action , we think it would be
      an abuse of our discretion to permit him to intervene because
      (1) intervention would prejudice the rights of the parties and
      the public by upsetting a carefully negotiated settlement , and
      ( 2) Sloan ' s interest in participating in this action at this
      stage does not justify intervention .

      Accordingly , Nelson ' s motion for permissive intervention is

denied .



                                      - 11 -
      Case 1:20-cv-04652-LLS Document 16 Filed 07/31/20 Page 12 of 12



                               CONCLUSION

      Casey Nelson ' s motion to intervene (0kt . No . 13)       is denied .

      So ordered .

Dated :    New York , New York
           July 31 , 2020


                                             LOUIS L . STANTON
                                                 U. S.D . J .




                                    - 12 -
